Opinion,
Mr. Justice Paxson :
We are of opinion that no appeal lies in this case. The act of April 4,1877, gives the right of appeal only where the judgment “has been entered by virtue of a warrant of attorney or on judgment note.” The judgment in this case was confessed in an amicable action of ejectment. It was done by an attorney, it is true, but there is nothing on the record to show that it was by virtue of a warrant of attorney. Flanigen v. The City, 51 Pa. 491, was also a judgment confessed in an amicable action of ejectment brought upon a lease, and it was said by Agnew, J., that “it nowhere appears in this record that the confession of judgment by the attorney of the defendant was in pursuance of a warrant of attorney. The amicable action and confession of judgment is according to ancient and established practice, existing before the act of 1806 as well as since, and recognized in Cook v. Gilbert, 8 S. & R. 567, and McCalmont v. Peters, 13 S. & R. 196. It has never been understood to be the law of this state that the authority of an attorney must be in writing to enable him to confess a judgment.” The use of the words “ warrant of attorney or judgment note” in the act of 1877, makes it doubtful at least whether the provisions of said act were intended to apply to any but money judgments. But we are not required to decide this now. This appeal must *593'be quashed for the reasons above given. We do it with the less regret from the fact that the case is without merit. It appears that the sum of one hundred dollars claimed to have been paid as rent on the new year was really paid for the last month of the old year. The receipt is so worded.
Appeal quashed.